DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 2/23/22.

Claim status:
Amended claims: none
Canceled claims: 17, 18
Added New claims: 19-22
Pending claims: 1-16 and 19-22

Claim Rejections - 35 USC § 112
The Applicant’s arguments and amendments overcome the 112(f) Rejection,
therefore, the Rejection(s) are moot.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 19-22 are rejected under 35 U.S.C. § 101 because the claimed invention is not directed to statutory subject matter.  Specifically, the invention of claims 1-16 and 19-22 is directed to an abstract idea without significantly more.
Independent claims 1, 8, and 10 are directed to an artificially intelligent retirement income planning computing engine (claims 1 and 8), and an artificially intelligent retirement income planning method (claim 10).  Therefore on its face, each of claims 1, 8, and 10 is directed to a statutory category of invention under Step 1 of the 2019 PEG.  However each of claims 1, 8, and 10 is also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 1 to illustrate the claim recites the limitations of, (i) determining and documenting a withdrawal plan for a person having a plurality of income sources, the income sources including (a) a pension, (b) registered savings having a base withdrawal plan requiring that pre-determined minimum amounts must be withdrawn by particular dates, (c) non-registered savings, and (d) a line of credit, the person having a life expectancy date and a retirement date, (ii) electronically receive a specification of cash flow receivable by the person from the pension, a value of the registered savings, and a value of the non-registered savings, (iii) calculate (e) a first withdrawal plan to achieve maximum or a pre-determined after-tax income that can be obtained by the person from the income sources during an income period starting at the person's retirement date and ending at a report end date that is a pre-determined amount of time after the person's life expectancy date, with a non-negative first report end net estate value resulting from the first withdrawal plan at the report end date, the 
That is, other than reciting an artificially intelligent retirement income planning computing engine, a data collection module, a calculation module, a first strategy, a second strategy, a computer processor, an ordered set of rules, (claim 1), an artificially intelligent retirement income planning computing engine, a data collection module, a calculation module, a first strategy, a second strategy, a computer processor, (claim 8), a first strategy, a second strategy, a computer processor, an ordered set of rules (claim 10) nothing in the claim precludes the steps from being directed to organizing human activity -- fundamental economic principles or practices:  mitigating risk.  If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computer components, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.  Therefore, claim 1 recites an abstract idea under Step 2A Prong One of the Revised Patent Subject Matter Eligibility Guidance 84 Fed.Reg 50 (“2019 PEG”).
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular claim 1 recites the following additional elements of, an artificially intelligent retirement income planning computing engine, a data collection module, a calculation module, a first strategy, a second strategy, a computer processor, an ordered set of rules, (claim 1), an artificially intelligent retirement income planning computing engine, a data collection module, a calculation module, a first strategy, a second strategy, a computer processor, (claim 8), a first strategy, a second strategy, a computer processor, an ordered set of rules (claim 10).  This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – an artificially intelligent retirement income planning computing engine, a data collection module, a calculation module, a first strategy, a second strategy, a computer processor, an ordered set of rules, (claim 1), an artificially intelligent retirement income planning computing engine, a data collection module, a calculation module, a first strategy, a second strategy, a computer processor, (claim 8), a first strategy, a second strategy, a computer processor, an ordered set of rules (claim 10).
The an artificially intelligent retirement income planning computing engine, a data collection module, a calculation module, a first strategy, a second strategy, a computer processor, an ordered set of rules, (claim 1), an artificially intelligent retirement income planning computing engine, a data collection module, a calculation module, a first strategy, a second strategy, a computer processor, (claim 8), a first strategy, a second strategy, a computer processor, an ordered set of rules (claim 10), are recited at a high level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a computing engine) (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an artificially intelligent retirement income planning computing engine, a data collection module, a calculation module, a first strategy, a second strategy, a computer processor, an ordered set of rules, (claim 1), an artificially intelligent retirement income planning computing engine, a data collection module, a calculation module, a first strategy, a second strategy, a computer processor, (claim 8), a first strategy, a second strategy, a computer processor, an ordered set of rules (claim 10), determining and documenting a withdrawal plan for a person having a plurality of income sources, the income sources including (a) a pension, (b) registered savings having a base withdrawal plan requiring that pre-determined minimum amounts must be withdrawn by particular dates, (c) non-registered savings, and (d) a line of credit, the person having a life expectancy date and a retirement date, electronically receive a specification of cash flow receivable by the person from the pension, a value of the registered savings, and a value of the non-registered savings, calculate (e) a first withdrawal plan to achieve maximum or a pre-determined after-tax income that can be obtained by the person from the income sources during an income period starting at the person's retirement date and ending at a report end date that is a pre-determined amount of time after the person's life expectancy date, with a non-negative first report end net estate value resulting from the first withdrawal plan at the report end date, the income period being subdivided into a sequence of withdrawal dates, and (f) a first life expectancy net estate value resulting from the first withdrawal plan at the person's life expectancy date, calculate (g) a second withdrawal plan for withdrawing funds from each income source at each withdrawal date that results in the maximum or the pre-determined after-tax income being obtained during the withdrawal period; (h) a second report end net estate value resulting from the second withdrawal plan at the report end date; and (i) a second life expectancy net estate value resulting from the second withdrawal plan at the person's life expectancy date, select the strategy with a non-negative report end net estate value that provides the greatest life expectancy net estate value, generate a report documenting the withdrawal plan produced by the selected strategy, receiving information, performing calculations and generating the report, employs a rules-based artificial intelligence (AI) technique comprising an ordered set of rules for withdrawing funds from the income sources, each rule specifying how much to withdraw from each income source, applies the rules of one of the strategies by applying the rules of that strategy in the specified order until sufficient funds are withdrawn at each withdrawal date to achieve the maximum or the pre-determined after-tax income amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a computing engine).  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually do not amount to significantly more than the abstract idea.  Claims 2-7, 9, and 11-16 and 19-22 merely further explain the abstract idea.
When viewed individually the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Accordingly claims 1-16 and 19-22 are ineligible.
Response to Arguments
Applicant's arguments filed 2/23/22 have been fully considered but they are not persuasive.

Response Remarks On Claim Rejections – 35 USC 101

Nothing in the amendments precludes the steps from being directed to organizing
human activity -- fundamental economic principles or practices:  mitigating risk but for the recitation of generic computers. The new limitations capture information, which is insignificant extra solution activity that is well understood routine and conventional. If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computer components, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694